Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-140322 NORTHWEST CHARIOTS INCORPORATED (Exact name of registrant as specified in its charter) Nevada 98-0496885 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 240, 222 Baseline Road, Suite 209, Sherwood Park, AB, T8H 1S8 (Address of principal executive offices) Registrants telephone number: (780) 691-1188 None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] SEC 1296 (02-08) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. APPLICABLE ONLY TO CORPORATE ISSUERS: Number of shares outstanding of the registrants class of common stock as of April 30, 2009: 4,440,000 shares NORTHWEST CHARIOTS INCORPORATED INDEX TO THE FORM 10-Q For the quarterly period ended March 31, 2009 PAGE PART I FINANCIAL INFORMATION F-1 ITEM 1. FINANCIAL STATEMENTS (unaudited) F-1 Balance Sheets F-2 Interim Statements of Operations and Deficit F-3 to F-4 Interim Statement of Stockholders Equity and Other Comprehensive Income F-5 Interim Statements of Cash Flows F-6 Notes to the Interim Financial Statements F-7 to F-8 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL 10 CONDITION AND RESULTS OF OPERATIONS ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT 11 MARKET RISK ITEM 4. CONTROLS AND PROCEDURES 11 ITEM 4T. CONTROLS AND PROCEDURES 12 PART II OTHER INFORMATION 12 ITEM 1. LEGAL PROCEEDINGS 12 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF 12 PROCEEDS ITEM 3. DEFAULTS UPON SENIOR SECURITIES 12 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 12 ITEM 5. OTHER INFORMATION 12 ITEM 6. EXHIBITS 12 SIGNATURES 1 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) INDEX TO INTERIM FINANCIAL STATEMENTS March 31, 2009 Page Interim Financial Statements: Balance Sheets F-2 Interim Statements of Operations F-3 to F-4 Interim Statements of Stockholders Equity and Other Comprehensive Income F-5 Interim Statement of Cash Flows F-6 Notes to Interim Financial Statements F-7 to F-8 F-1 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) BALANCE SHEETS March 31, September 30, 2008 (Unaudited) (Audited) ASSETS Current Assets Cash $ $ 4,769 Inventory, at cost - 11,119 Total Current Assets 15,888 Property and Equipment Equipment, net of accumulated depreciation of $1,882 and $1,176 3,695 Other Assets Website Development Costs, net of amortization of $1,545 and 2,511 $966 Total Assets $ $ 22,094 LIABILITIES Current Liabilities: Accounts payable and accrued expenses $ $ 889 Total Current Liabilities 889 STOCKHOLDERS EQUITY Capital Stock Authorized: 75,000,000 common shares, par value $0.001 per share Issued and outstanding: 4,440,000 common shares at March 31, 2009 and September 30, 2008, respectively 4,440 Additional paid-in capital 124,560 Deficit Accumulated During the Development Stage (106,955) Accumulated Comprehensive Income (Loss) (840) Total Stockholders Equity 21,205 Total Liabilities and Stockholders Equity $ $ 22,094 The accompanying notes are an integral part of these statements. F-2 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) INTERIM STATEMENTS OF OPERATIONS (Unaudited) Three-month Three-month period ended period ended March 31, 2009 March 31, 2008 Sales and Rental Revenues $ 6,000 $ 11,900 Cost of Sales 5,560 9,500 Gross Profit 440 2,400 Expenses Depreciation and amortization 642 643 Marketing - 9,605 Office and administration 823 6,993 Organizational costs - - Professional fees 6,060 12,031 Rent - 981 Total Expenses 7,525 30,253 (Loss) From Operations (7,085) (27,853) Other Income (Expense) Gain (loss) on foreign exchange (9) (89) Income (loss) before taxes (7,094) (27,942) Provision (credit) for income taxes - - Net (loss) $ (7,094) $ (27,942) Basic and Diluted Loss per Share $ Nil $ (0.01) Weighted Average Number of Shares Outstanding 4,440,000 4,440,000 The accompanying notes are an integral part of these statements. F-3 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) INTERIM STATEMENTS OF OPERATIONS (Unaudited) Cumulative April 4, Six-month Six-month 2006 (Inception) period ended period ended Through March 31, 2009 March 31, 2008 March 31, 2009 Sales and Rental Revenues $ 12,000 $ 11,900 $ 29,900 Cost of Sales 9,500 20,620 Gross Profit 2,400 9,280 Expenses Depreciation and amortization 857 3,427 Marketing - 18,959 18,959 Office and administration 12,823 28,708 Organizational costs - - 1,705 Professional fees 18,260 72,115 Rent - 981 7,786 Total Expenses 51,880 132,700 (Loss) from Operations ` (49,480) (123,420) Other Income (Expense) Gain (Loss) on foreign exchange 22 (643) 2,158 Income (loss) before taxes (50,123) (121,262) Provision (credit) for income taxes - - - Net (Loss) $ (14,307) $ (50,123) $ (121,262) Basic and Diluted Loss per Share $ Nil $ (0.01) Weighted Average Number of Shares Outstanding 4,440,000 The accompanying notes are an integral part of these statements. F-4 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) INTERIM STATEMENT OF STOCKHOLDERS EQUITY AND OTHER COMPREHENSIVE INCOME (Unaudited) CAPITAL STOCK DEFICIT ACCUMULATED ACCUMULATED ADDITIONAL DURING THE OTHER COMPRE- PAID-IN DEVELOPMENT HENSIVE SHARES AMOUNT CAPITAL STAGE INCOME (LOSS) TOTAL Inception, April 4, 2006  Shares issued for cash at $0.01 1,500,000 $ 1,500 $ 13,500 $ - $ - $ 15,000 September 25, 2006  Shares issued for cash at $0.01 2,000,000 2,000 18,000 - - 20,000 Net loss for the period ended September 30, 2006 - - - (1,751) - (1,751) Balances, September 30, 2006 3,500,000 3,500 31,500 (1,751) - 33,249 September 18, 2007  Shares issued for cash at $0.10 940,000 940 93,060 - - 94,000 Net Loss for the year ended September 30, 2007 - - - (36,849) - (36,849) Balances, September 30, 2007 4,440,000 4,440 124,560 (38,600) - 90,400 Net Loss for the year ended September 30, 2008 - - - (68,355) - (68,355) Change in other comprehensive income - Foreign currency translation adjustment - (840) (840) Total comprehensive income (loss) (Memo total) (69,195) Balances, September 30, 2008 4,440,000 4,440 124,560 (106,955) (840) 21,205 Net Loss for the period ended March 31, 2009 - - - (14,307) - (14,307) Change in other comprehensive income - Foreign currency translation adjustment - (233) (233) Total comprehensive income (loss) (Memo total) (14,540) Balances, December 31, 2008 4,440,000 $ 4,440 $ 124,560 $ (121,262) $ (1,073) $ 6,665 The accompanying notes are an integral part of these statements. F-5 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) INTERIM STATEMENTS OF CASH FLOWS (Unaudited) Cumulative Period ended Period ended April 04, 2006 March 31, March 31, (Inception) Through 2008 March 31, 2009 Cash Flows from Operating Activities: Net (loss) $ (14,307) $ $ Adjustments to Reconcile Net Loss to Net Cash Used by Operating Activities: Depreciation and amortization 857 3,427 Changes in current assets and liabilities Inventory - - Prepaid Expenses - (1,963) - Accounts payable and accrued liabilities (4,364) 3,368 Net Cash Flows From Operating Activities (55,593) (114,467) Cash Flows from Investing Activities: Additions to equipment - (4,871) (4,871) Increase in website development costs - (3,477) (3,477) Net Cash Flows From Investing Activities - (8,348) (8,348) Cash Flows From Financing Activity: Sale of common shares - - 129,000 Net Cash Flows From Financing Activities - - 129,000 Net Cash Flows (63,941) 6,185 Foreign currency translation adjustment (1,037) (1,073) Cash, Beginning Of Period 96,480 - Cash, End Of Period $ 5,112 $ $ Supplemental Disclosure Of Cash Flow Information Cash paid for: Interest $ - $ - $ - Income taxes $ - $ - $ - The accompanying notes are an integral part of these statements. F-6 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS March 31, 2009 (Unaudited) NOTE 1 ORGANIZATION AND DESCRIPTION OF BUSINESS Northwest Chariots Incorporated (the Company) was incorporated in the State of Nevada, United States of America, on April 4, 2006. The Companys year end is September 30th. The Company is in the development stage and has realized minimal revenue from its planned operations. The Companys business plan is to develop a retail sales and rental business for electrically powered human transporters. The Company is planning to promote its transporters to large corporations throughout Western Canada. The Companys offices are located in Sherwood Park, Alberta. NOTE 2 CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at March 31, 2009, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) have been condensed or omitted. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Companys September 30, 2008 audited financial statements. The results of operations for the periods ended March 31, 2009 and 2008 are not necessarily indicative of the operating results for the full years. NOTE 3 GOING CONCERN The Companys financial statements are prepared using GAAP applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable. If the Company is unable to obtain adequate capital, it could be forced to cease operations. In order to continue as a going concern, the Company will need, among other things, additional capital resources. Managements plan is to obtain such resources for the Company by obtaining capital from management and significant shareholders sufficient to meet its minimal operating expenses and seeking equity and/or debt financing. However management cannot provide any assurances that the Company will be successful in accomplishing any of its plans. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 4 INCOME TAXES We are subject to US and Canadian income taxes. To date, we have accumulated losses of approximately $121,000, and therefore have paid no income tax. We expect tax rates in both the US and Canada to be approximately 34%. Substantially all operations to date have been in Canada. F-7 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS March 31, 2009 (Unaudited) Deferred income taxes arise from temporary timing differences in the recognition of income and expenses for financial reporting and tax purposes. Our deferred tax assets consist entirely of the benefit from net operating loss (NOL) carry-forwards. The NOL carry-forwards expire in 2028. Our deferred tax assets are offset by a valuation allowance due to the uncertainty of the realization of the NOL carry-forwards. NOL carry-forwards may be further limited by a change our ownership and other provisions of the tax laws. The provision for refundable Federal income tax, using an effective tax rate of thirty-four percent (34%), consists of the following: Six-month Period Year Ended Ended September 30, March 31, Refundable Federal income tax attributable to: Current operations $(23,241) $(4,864) Change in deferred tax valuation allowance 23,241 4,864 Net refundable amount - - The cumulative tax effect at the expected rate of thirty-four percent (34%) of significant items comprising our net deferred tax amount is as follows: Year-Ended Six-month Period September 30, Ended March 31, 2009 Deferred tax asset attributable to: Net operating loss carryover $36,365 $41,229 Less, Valuation allowance (36,365) (41,229) Net deferred tax asset - - At March 31, 2009, we had an unused NOL carryover approximating $121,262 that is available to offset future taxable income; it expires beginning in 2026. F-8 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS We incorporated as Northwest Chariots Incorporated (referred to herein as we, us, our and similar terms) on April 4, 2006, in the State of Nevada. Our principal executive offices are located at 240, 222 Baseline Road, Suite 209, Sherwood Park, AB, T8H 1S8. Our telephone number is (780) 691-1188. Our fiscal year end is September 30. Management's Discussion and Analysis of Financial Condition and Results of Operations Over the last two (2) years, we have continued to build a business which focuses on the rental and retail sales of electrically powered human transporters. Human transporters are individually manned scooters where the individual commuter propels himself or herself to his or her chosen destination. These transportation devices take up less space when parked and allow for greater mobility as they are well designed for use in congested areas. With the continuing rising costs for petroleum-based fuel contrasted against the use of electricity as an energy source and the already proven acceptance of these transporter products, we believe that we can fill a need by providing personal human transporter products to the metropolitan areas market. Material Changes in Financial Condition and Results of Operations At March 31, 2009, we had working capital of $1,744, compared to working capital of $14,999 at September 30, 2008. At March 31, 2009 our total assets of $10,033, consisted of cash of $5,112, property and equipment of $2,989 and other assets (website development) of $1,932. This compares with total assets of $22,094 at September 30, 2008, consisting of cash of $4,769, inventory at cost of $11,119, property and equipment of $3,695 and other assets (website development) of $2,511. At March 31, 2009, our total current liabilities increased to $3,368 from $889 at September 30, 2008. As at May 7, 2009, our net cash balance was approximately $1,726. We believe our existing cash balances are not sufficient to carry our normal operations past the next three (3) months. We recognized $12,000 in revenues for the six month period ended March 31, 2009. Our short and long-term survival is dependent on funding from sales of securities as necessary or from shareholder loans, and thus, to the extent that we require additional funds to support our operations or the expansion of our business, we may attempt to sell additional equity shares or issue debt. Any sale of additional equity securities will result in dilution to our stockholders. There can be no assurance that additional financing, if required, will be available to us or on acceptable terms We do not have any lending arrangements in place with banking or financial institutions and we do not anticipate that we will be able to secure these funding arrangements in the near future. We do not currently have any material commitments for capital expenditures as of the end of the latest fiscal period. We do not know of any trends or demands, commitments, events or uncertainties that will result in or that are reasonably likely to result in our liquidity increasing or decreasing in any material way. We are also not aware of any material trends, favorable or unfavorable, in our capital resources nor do we expect any material changes in the mix and relative cost of such resources. For The Three Months Ended March 31, 2009 Compared To The Three Months Ended March 31, 2008. We recognized $6,000 in revenues from the sale of transporter products during the three months ending March 31, 2009. This compares with revenues from the sale and/or rental of transporter products of $11,900 during the three months ended March 31, 2008. For the three months ended March 31, 2009, operating expenses were $7,525 compared to $30,253 during the three months ended March 31, 2008. The decrease was principally due to a decrease in our marketing expense, office and administration expense, and professional fees from the prior period. 12 Operating expenses during the three months ended March 31, 2009 consisted of professional fees of $6,059, office and administration expenses of $823 and depreciation and amortization costs of $643, compared to marketing cost of $9,605, professional fees of $12,031, office and administration cost of $6,993, rental costs of $981 and depreciation and amortization costs of $643 for the quarter ended March 31, 2008. During the three month period ended March 31, 2009, we recognized a net loss of $7,094 compared to a net loss of $27,942 for the three month period ended March 31, 2008. The decreased loss of $20,848 was due to a decrease in our operational activities over the prior period as discussed above. For The Six Months Ended March 31, 2009 Compared To The Six Months Ended March 31, 2008 We recognized revenues of $12,000 from the sale and/or rental of transporter products during the six months ending March 31, 2009. This compares with $11,900 in revenues during the six months ended March 31, 2008. We had cumulative revenues totaling $29,900 since our inception in April 2006. For the six months ended March 31, 2009, operating expenses were $15,209 compared to $51,880 during the six months ended March 31, 2008. The decrease was due to an increase in revenue and a decrease in our operational activities over the prior period. Operating expenses during the six months ended March 31, 2009 consisted of professional fees of $11,915, office and administration expenses of $2,009 and depreciation and amortization costs of $1,285, compared to marketing costs of $18,959, professional fees of $18,260, office and administration cost of $12,823, rental costs of 981 and depreciation and amortization costs of $857 for the quarter ended March 31, 2008. We posted losses of $(14,307) for the six months ended March 31, 2009, compared to a net loss of $(50,123) for the six months ended March 31, 2008. From inception to March 31, 2009, we have incurred losses of $(121,262). The principal components of losses were professional fees of $72,115, office and administrative expenses of $28,708, marketing expenses of $18,959, rent of $7,786, amortization of $3,427 and organizational costs of $1,705. Off-Balance Sheet Arrangements We currently do not have any off-balance sheet arrangements. Tabular Disclosure of Contractual Obligations As a smaller reporting company, we are not required to provide this information. SAFE HARBOR Not applicable. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company, we are not required to provide the information required by this Item. ITEM 4. CONTROLS AND PROCEDURES See Item 4T. ITEM 4T. CONTROLS AND PROCEDURES Disclosure Controls and Procedures 13 As of the end of the period covered by this report, we conducted an evaluation, under the supervision and with the participation of our chief executive officer and chief financial officer, of our disclosure controls and procedures (as defined in Rule 13a-15(e) of the Exchange Act). Based upon this evaluation, our chief executive officer and chief financial officer concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission's rules and forms. Internal Control Over Financial Reporting There has been no change in our internal control over financial reporting during the current quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II  OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS Pursuant to Rule 601 of Regulation S-B, the following exhibits are included herein or incorporated by reference. Exhibit Number Description 3.1 Articles of Incorporation* 3.2 By-laws* 31.1 CERTIFICATION OF CEO PURSUANT TO 18 U.S.C. ss. 1350, SECTION 302 31.2 CERTIFICATION OF CFO PURSUANT TO 18 U.S.C. ss. 1350, SECTION 302 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. ss. 1350, SECTION 906 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. ss. 1350, SECTION 906 14 * Incorporated by reference to our Form SB-2 Registration Statement, file number 333-140322, filed on January 30, 2007. 15 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on this 13th day of May 2009. NORTHWEST CHARIOTS INCORPORATED Date: May 13, 2009 By: /s/ Douglas Dewar Name: Douglas Dewar Title: President/Chief Executive Officer, principal executive officer Date: May 13, 2009 By: /s/ Barbara Ceretzke Name: Barbara Ceretzke Title: Chief Financial Officer, principal financial officer and principal accounting officer 16
